DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-6 directed to a bead core coating apparatus non-elected without traverse.  Accordingly, claims 5-6 have been cancelled.

Allowable Subject Matter
Claims 1, 4, 7-8, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitation “wherein the air is blown to the other end before it is crimped to the upper side surface of the bead core.” 
Claims 4, 7-8, and 13-14 are allowable by dependence on claim 1. 
Regarding claim 15, no prior art of record is considered to teach or suggest the combination of limitations of claim 15. In particular, the limitations of “the covering device comprises a pressing roller, a first forming roller, a lower side surface crimping roller, a second forming roller, a first upper side surface crimping roller, a first bending roller, a second upper side surface crimping roller, a second bending roller, and a finishing roller in stated order from an upstream side to a downstream side in a rotation direction of the bead core.”
The closest prior art of record is considered to be Saito (JP 2012-240334, see machine translation) (of record), Chen et al. (CN 105881949, see machine translation) (of record), and Boughton (US 2,605,195) (of record) as applied to claims 1 and 15 above. 
Saito further discloses that the other end of the sheet portion (Fig. 3: 3b) in the width direction of the rubber sheet is crimped to the upper side surface 5Application No.: 16/134,500Docket No.: P180902US00 of the bead core (Fig. 3: 2). However, modified Saito 
Saito further discloses that the covering device (Fig. 1: 20) comprises a first forming roller (Figs. 1-3: 26), a second forming roller (Figs. 1-3: 27, 28), a first upper side surface crimping roller (Figs. 1-3: 29), a second upper side surface crimping roller (Figs. 1-3: 30), and a finishing roller (Figs. 1-3: 31) in stated order from an upstream side to a downstream side in a rotation direction of the bead core. However, Saito does not expressly recite a pressing roller, lower side surface crimping roller, first bending roller, or second bending roller, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substantially and materially alter the intended operation and functionality of Saito in order to include so many additional components to perform the functions of already disclosed components. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749